Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 12/22/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 21-24, 26-31.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24, 26 and 27 (pages 5-7 of the remarks filed on 12/22/2021) have been considered and have overcome the previous 103 rejection. However, applicant’s claim amendments necessitated an updated search and a new ground of rejection has been given in view of the new prior art Hiramatsu et al. (US 20150260351 A1) (hereinafter “Hiramatsu”). Hence, claims 21-24, 26 and 27 are unpatentable over prior art of record and stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al. (US 20150260351 A1) (hereinafter “Hiramatsu”) in view of Sakariya et al. (US 20140159067 A1; hereinafter “Sakariya”).

In re Claim 21, Hiramatsu discloses a pixel structure (fig. 10), comprising:
a base substrate 10a (¶ 0098);
a first electrode 65b (¶ 0109-0110) arranged in an upper portion of the base substrate 10a, the first electrode 65b having a circular shape;
a second electrode 65a (¶ 0109-0110) entirely surrounding the first electrode 65b in a plan view, and having a circular shape extending along a circumferential direction around the first electrode 65b;
a plurality of LED elements (25, 26) (¶ 0110) connected between the first electrode 65b and the second electrode 65a, and arranged to extend radially outward from the first electrode and to extend in different directions so that the plurality of LED elements have a radial arrangement (¶ 0110),
wherein the first electrode 65b and the second electrode 65a are concentric.

Hiramatsu discloses line 65a and line 65b are supplied with power (¶ 0109). However, Hiramatsu does not expressly disclose:
an insulating film between the base substrate and the first electrode and the second electrode;

In the same filed of endeavor, Sakariya discloses a pixel structure (figs. 6A-6D) comprising:
an insulating film 126 (¶ 0033) between a base substrate 102 (¶ 0006) and the first electrode 142 (¶ 0036) and the second electrode 118 (¶ 0054);
a driving transistor T2 (¶ 0008) electrically connected to the first electrode 142.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Sakariya with Hiramatsu in order to activate the LEDs and form a pixelated LED display device.

In re Claim 22, Hiramatsu/Sakariya discloses the pixel structure as claimed in claim 21 outlined above.
Hiramatsu further discloses the pixel structure (fig. 10) further comprising a power wiring electrically connected to the second electrode 65a (¶ 0109).

In re Claim 26, Hiramatsu/Sakariya discloses the pixel structure as claimed in claim 21 outlined above.
Hiramatsu further discloses the pixel structure (fig. 10) as claimed in claim 21, wherein the first electrode 65b is closer to a center of a circle formed by the second electrode 65a than the plurality of LED elements (25, 26) and the second electrode 65a.

In re claim 27, Hiramatsu/Sakariya discloses a display device, comprising:
the pixel structure as claimed in claim 21.
Hiramatsu does not expressly disclose a display device comprising: 
a driving circuit connected to the pixel structure.
 Sakariya discloses a pixel structure (figs. 6A-6D) comprising: a driving circuit connected to the pixel structure (¶ 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Sakariya with Hiramatsu in order to form a LED display device. One would have been motivated to do so as MPEP § 2114-II states that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Sakariya, as applied to claim 21 above and further in view of Itai et al. (US 2005/0122031 A1) (hereinafter “Itai”).

In re Claim 23, Hiramatsu/Sakariya discloses the pixel structure as claimed in claim 21 outlined above, but does not expressly disclose wherein the pixel structure includes:
a plurality of the first electrodes,
a plurality of the second electrodes, and
an electrode line connecting the plurality of the second electrodes to each other.

In the same field of endeavor, Itai discloses a pixel structure (figs. 7-9) includes:
a plurality of the first electrodes (13b, 13b’, 13b’’), a plurality of the second electrodes 12b, and
an electrode line (26, 27, 29) (shown in the cross-sectional view of fig. 9; ¶ 0067) connecting the plurality of second electrodes 12b to each other.


    PNG
    media_image1.png
    744
    831
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Itai with Hiramatsu/Sakariya in order to provide a panel for displaying letters or images in full color utilizing three primary colors of light (¶ 0066 of Itai).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Sakariya, as applied to claim 21 above and further in view of Do et al. (US PGPUB no. 2016/0211245 A1) (hereinafter “Do”).
In re claim 24, Hiramatsu/Sakariya discloses the pixel structure of claim 21 outline above. 
Hiramatsu does not expressly disclose wherein a separation distance between the first electrode and the second electrode is about 1 µm to about 7 µm.
In the same field of endeavor, Do discloses a pixel structure (fig. 1) wherein a separation distance between the first electrode and the second electrode is about 2 µm (¶ 0309) which teaches the claimed range of about 1 µm to about 7 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Do with Hiramatsu/Sakariya and keep a separation distance between the first electrode and the second electrode of about 1 µm to about 7 µm in order to avoid electrical short-circuit between the first electrode and the second electrode and maximize light extraction efficiency (¶ 0022 of Do).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893